
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30



EMPLOYEMENT AGREEMENT DATED JANUARY 7, 2003 BETWEEN
VIA NET.WORKS, INC. AND FRASER PARK


THIS AGREEMENT is made the 7th January 2003.

BETWEEN

(1)VIA NET.WORKS, INC, a Delaware corporation with a principal place of business
at 12100 Sunset Hills Road Suite 110, Reston, Virginia, USA 20190 ("the
Company") and

(2)Fraser Park, [address deleted] ("the Executive")

WHEREBY IT IS AGREED as follows:

1.Meaning of words used

1.1In this Agreement the following expressions have the following meanings:


  "Board"   the Board of Directors of the Company from time to time and any
other person or persons authorised by the Board as its representative for the
purposes of this Agreement;   "Commencement Date"   January 7, 2003  
"Compensation Committee"   the committee elected from time to time to deal with
issues relating to salary, bonus and other emoluments;   "Group Company"   any
holding company from time to time of the Company or any subsidiary or associated
company from time to time of the Company or of any such holding company (for
which purpose "holding company" and "subsidiary" have the meanings ascribed to
them by Section 736 of the Companies Act 1985 as amended by the Companies Act
1989);   "Group"   the Company and all Group Companies wherever registered or
incorporated;   "the 1996 Act"   the Employment Rights Act 1996;   "PAYE
deductions"   deductions made to comply with or meet any liability of the
Company to account for tax pursuant to regulations made under Section 203 Income
and Corporation Taxes Act 1988 and with any obligations to deduct national
insurance contributions;   "Recognised Investment Exchange"   has the meaning in
Section 285 of the Financial Services and Markets Act 2000 (whether or not yet
in force);   "Termination Date"   the date on which the Executive's employment
under this Agreement terminates and references to "from the Termination Date"
mean from and including the date of termination.


1.2
 
References herein to "clauses" and "sub-clauses" are to clauses and sub-clauses
of this Agreement unless otherwise specified.
1.3
 
Unless otherwise required words denoting the singular include the plural and
vice versa.
1.4
 
References in this Agreement to statutory provisions include all modifications
and re-enactments of them and all subordinate legislation made under them.
1.5
 
Clause headings are included in this Agreement for convenience only and do not
affect its construction.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


2.
 
Previous agreements
2.1
 
This Agreement contains the entire and only agreement and will govern the
relationship between the Company and the Executive from the Commencement Date in
substitution for all previous agreements and arrangements whether written, oral
or implied between the Company or any Group Company and the Executive relating
to the services of the Executive. For the avoidance of doubt the Commencement
Date is the start of continuous employment for the purpose of the Act.
2.2
 
The Executive and the Company acknowledge that in entering into this Agreement
neither has relied on any representation or undertaking by the other whether
oral or in writing except as expressly incorporated in this Agreement. The
Executive warrants and represents to the Company that he will not be in breach
of any existing or any former terms of employment applicable to him whether
express or implied or of any other obligation binding on him by reason of his
entering into this Agreement or performing all or any of his duties and
obligations under it.
3.
 
Appointment, duration and notice
3.1
 
The Company will employ the Executive and the Executive will serve the Company
as its Chief Financial Officer.
3.2
 
The said appointment will commence on the Commencement Date and will continue
subject as follows unless and until the employment is terminated either by
either party giving written notice. The Company will give 12 months notice and
the Executive will give 6 months notice to terminate the Employment.
3.3
 
Save in the circumstances outline in clause 16.1 if the Company wishes to
terminate this Agreement, it may do so with the written notice stated in
clause 3.2 above.
3.4
 
Without prejudice to clause 16.1 below, at the Company's absolute discretion,
the Company may make a payment in lieu of all or part of the period of notice
required under clause 3.2 (whether notice is given by the Company or by the
Executive).
 
 
3.4.1
 
If the Company provides the notice, the payment in lieu of notice shall be
calculated by reference to the Executive's basic salary during the notice
period, bonus accrued to the date of the notice and a pro-rata bonus for the
remainder of the notice period (calculated on the basis of the average bonus
percentage payout over the prior two year period, with a deemed "average bonus
percentage payout" of 100% for all periods that predated the Commencement Date)
in accordance with clause 7 subject to appropriate PAYE deductions.
 
 
3.4.2
 
If Executive provides the notice, the payment in lieu of notice shall be
calculated by reference to the Executive's basic salary during the notice period
and a bonus for the most recently completed calendar year (in accordance with
Company policy applicable to the Company's senior executives) in accordance with
clause 7 subject to appropriate PAYE deductions.
 
 
3.4.3
 
If the Company elects to pay in lieu of notice prior to the expiration of
6 months of the notice period, then Executive shall confirm in writing his
agreement to abide by the ongoing restrictions contained in this agreement and
execute a release to the Company and the Group, its officers and directors, in
full settlement of and for any and all claims he has or may have against all
such persons arising out of his employment or its termination through the date
of such final payment in lieu of notice, excluding claims relating to personal
injury or unlawful discrimination.
4.
 
Duties
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


4.1
 
The Executive will carry out such duties and functions, exercise such powers and
comply with such instructions in connection with the business of the Company and
the Group as the Chief Executive Officer reasonably determines from time to
time. Except when prevented by illness, accident or holiday as provided below
the Executive will devote the whole of his time and all of his attention and
skill to the affairs of the Company and where appropriate the Group and use his
best endeavours to promote their interests.
4.2
 
The Executive will, if and so long as he is so required by the Company carry out
duties for and/or act as a director, officer or employee of any other Group
Company. The duties attendant on any such appointment will be carried out by the
Executive as if they were duties to be performed by him on behalf of the Company
under this Agreement.
4.3
 
The Executive will at all times promptly give to the Chief Executive Officer (in
writing if requested) all information, explanations and assistance that the
Chief Executive Officer may require in connection with the business or affairs
of the Company and the Group and his employment under this Agreement.
5.
 
Place of work/relocation
5.1
 
The Executive will perform his duties principally from the Company's
headquarters in the United Kingdom. The Executive will be required to travel
extensively both inside and outside the United Kingdom in the course of his
duties.
5.2
 
If the Company relocates its head office so that the Executive has to relocate
his residence, the Company will reimburse him for his reasonable removal and
other incidental expenses in accordance with its then current relocation policy.
6.
 
Hours of work
6.1
 
The Company's normal office hours are from 8.30 am to 5.30 pm Monday to Friday
but the Executive will be required to work outside these hours without
additional remuneration in order to meet the requirements of the business and
for the proper performance of his duties. In view of the Executive's seniority
and managerial duties and responsibilities, the Executive is regarded as a
"managing executive" for the purposes of the Working Time Regulations 1998.
7.
 
Remuneration
7.1
 
The Company will pay the Executive a salary at the rate of £175,000 (gross) per
annum with effect from the Commencement Date (or at such rate as may from time
to time be notified to him by the Compensation Committee) which salary will
accrue from day to day and be payable in arrears by equal monthly instalments on
or about the last day of each month.
7.2
 
The Executive's salary will be subject to reviews no less than once each twelve
months in each year during the Executive's employment under this Agreement
commencing from the anniversary of this Agreement. The fact that the Executive's
salary may be increased in any year or years during his employment does not
confer any right on the Executive to receive any increase in any subsequent
year.
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------


7.3
 
The Executive will be eligible to participate in all senior executive bonus
schemes established and maintained by the Company, including a discretionary
annual performance bonus up to 50% of his base salary, together with all
applicable supplemental bonuses, all in accordance with Company policy for
senior executives. Participation in or payments under any such scheme for any
year will not confer on the Executive any right to be paid the following year or
any subsequent years. Any payments are conditional on the Board being satisfied
with the Executive's performance and conduct (in line with the terms of this
Agreement) up to the date of payment. Bonus payments are non-pensionable and are
subject to PAYE deductions. With respect to bonus payments for a given calendar
year under any such scheme, payment under the scheme will be made so long as
Executive was employed by the Company through December 31st of the relevant
year, unless prior to the date of payment Executive is terminated "for cause"
pursuant to paragraph 16.1 below.
8.
 
Expenses
8.1
 
The Executive will be reimbursed for all out of pocket expenses reasonably and
properly incurred by him in the performance of his duties under this Agreement
on hotel, travelling, entertainment and other similar items provided that he
complies with the Company's then current guidelines relating to expenses.
9.
 
Pension, medical and life insurance, share options and other benefits
9.1
 
During the term of this Agreement, Executive will be entitled to receive a
pension contribution of ten percent (10%) of his base salary payable by the
Company to a pension scheme of his choice.
9.2
 
During his employment the Company will procure for the benefit of the Executive:
 
 
9.2.1
 
life insurance at 4 times the Executive's salary under clause 7.1 from time to
time;
 
 
9.2.2
 
private medical expenses insurance scheme for the benefit of the Executive and
his partner and all dependent children in full time education under the age of
18;
 
 
subject to the rules of the said schemes as offered by a reputable provider in
the United Kingdom from time to time (and any replacement schemes provided by
the Company) and subject to the Executive (and where appropriate his partner and
dependent children) being eligible to participate in or benefit from such
schemes pursuant to their rules at a cost which is acceptable to the Company.
9.3
 
The Executive will be eligible to participate in the Company's 1998 Amended and
Restated Stock Option and Restricted Stock Plan ("the Share Option Scheme") in
accordance with its rules from time to time ("the Rules"). Any participation
will be voluntary and will not constitute a contractual entitlement under this
Agreement or give rise to any rights or remedies against the Company. By
participating the Executive will be deemed irrevocably to have waived any such
entitlement, rights or remedies. In particular but without prejudice to the
above, if the Executive's employment terminates for any reason and his options,
rights or expectations (if any) under the Share Option Scheme lapse or are
otherwise lost or altered pursuant to the Rules, the Executive will not be
entitled to damages for wrongful dismissal or breach of contract, compensation
for unfair dismissal or otherwise to any sum or other benefits to compensate him
in respect of any loss under the Share Option Scheme that he may suffer as a
result.
9.4
 
The Executive will be entitled to receive a monthly car allowance of £750
subject to appropriate PAYE deductions.
10.
 
Holidays
10.1
 
In addition to normal public holidays the Executive will be entitled to 25
working days' paid holiday in each holiday year after that, such holiday to be
taken at such time or times as may be approved by the Board. The Company holiday
year runs from 1st January to 31st December.
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


10.2
 
In each holiday year (apart from the year in which the Executive's employment
commences or terminates) the Executive will be expected to take at least the
20 days' holiday (including normal public holidays) to which he is entitled
under the Working Time Regulations 1998.
10.3
 
Subject to clause 10.2, the Executive may carry forward to the following holiday
year any unused holiday entitlement but he must take any holiday which is
carried forward before the end of March in that year, after which date all
unused holiday entitlement shall expire.
10.4
 
Where the Executive has taken more or less than his holiday entitlement in the
year his employment terminates, a proportionate adjustment will be made by way
of addition to or deduction from (as appropriate) his final gross pay calculated
on a pro-rata basis.
11.
 
Incapacity
11.1
 
If the Executive is absent from his duties as a result of illness or injury he
will notify the Chairman of the Board as soon as possible and complete any
self-certification forms which the Company requires. If the incapacity continues
for a period of fourteen (14) days or more he will if requested produce to the
Company a medical certificate to cover the duration of such absence.
11.2
 
Subject to the rest of clause 11 and to 16.1.7 and subject to the receipt of the
appropriate certificates in accordance with clause 11.1, if the Executive is
absent from his duties as a result of illness or injury he will be entitled to
payment of his basic salary at the full rate and enjoy his benefits hereunder in
respect of such illness or injury for a period (in total) of up to 18 weeks in
any period of 12 months (whether the absence is intermittent or continuous).
Further if the Executive continues to be absent beyond 18 weeks in any period of
12 months he will then be entitled to receive salary at half the basic rate
(benefits will continue in full during this period) for a further period of 18
weeks. Thereafter the Executive will not be entitled to any further salary or
benefits during sickness absence until he has returned to work and completed six
months' continuous service with no absences from work other than agreed
holidays.
11.3
 
If the Executive is absent from work because of any injury or condition
(physical or mental and whether or not sustained in the course of his duties)
caused wholly or partly by any act or omission of any third party (other than
the Company or any Group Company) and recovers damages or compensation from such
party, the Executive will repay immediately to the Company a sum equivalent to
the amount awarded (if any) of any such damages or compensation which relates to
any period of absence during which the Executive received salary from the
Company pursuant to clause 11.2.
11.4
 
If the Executive has been absent from work because of any injury or condition
(physical or mental) caused wholly or partly by the Company or any Group Company
or any person for whom the Company or any Group Company is vicariously liable
and for which the Executive may be or become entitled to recover damages or
compensation, any such damages or compensation payable will be reduced by the
amount of any salary (including Statutory Sick Pay) paid to him and by the
pension received or receivable by him in the period in respect of which such
damages or compensation are calculated.
11.5
 
The Executive's basic salary paid under clause 11.2 will include any Statutory
Sick Pay payable and when this is exhausted will be reduced by the amount of any
Social Security Sickness Benefit or other benefits recoverable by the Executive
(whether or not recovered).
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------


11.6
 
If the Executive is absent by reason of sickness, injury or other incapacity the
Executive will at the request of the Board agree to have a medical examination
performed by a doctor appointed and paid for by the Company and the Executive
hereby authorises the Board to have unconditional access to any report or
reports (including copies) produced as a result of any such examination as the
Board may from time to time require and entitlements to salary pursuant to
clause 11.2 will be conditional on the Executive complying with the terms of
this clause 11.6.
12.
 
Conflict of interests
12.1
 
The Executive will disclose promptly to the Company in writing all his interests
in any business other than that of the Company and the Group and will notify the
Company immediately of any change in his external interests. Except with the
written consent of the Company (such consent not to be unreasonably withheld)
the Executive will not during his employment under this Agreement be directly or
indirectly engaged, concerned or interested whether as principal, servant or
agent (on his own behalf or on behalf of or in association with any other
person) in any other trade, business or occupation other than the business of
the Company or any Group Company. This clause will not prevent the Executive
from being interested for investment purposes only as a member, debenture holder
or beneficial owner of any stock, shares or debentures which are listed or dealt
in on a recognised investment exchange and which do not represent more than four
percentage of the total share or loan capital from time to time in issue in such
company.
12.2
 
The Executive will not during his employment introduce to any other person,
firm, company or organisation business of any kind with which the Company or any
other Group Company for which he has performed services under this Agreement is
able to deal and he will not have any financial interest in, or derive any
financial or other benefit from, contracts or transactions entered into by the
Company or any other Group Company for which he has performed services under
this Agreement with any third party without first disclosing such interest or
benefit to the Board and obtaining its written approval.
12.3
 
The Executive will comply where relevant (and will procure that his partner and
children (except where children have reached 18 and are either not living in the
Executive's household or for whom the Executive is not the primary means of
financial support) comply) with every rule of law, every regulation of the
Financial Services Authority, the U.S. Securities and Exchange Act of 1934 and
the Securities Act of 1933 and every requirement, recommendation or regulation
of the Company from time to time in force in relation to dealings with shares,
debentures or other securities of the Company or any Group Company and
unpublished price-sensitive information affecting the shares, debentures or
other securities of any such company. In relation to overseas dealings, the
Executive will also comply with all laws of the state and all regulations of the
stock exchange, market or dealing system in which such dealings take place.
13.
 
Restrictive covenants
13.1
 
The Executive undertakes to the Company that the Executive will not without the
prior written consent of the Company directly or indirectly whether alone or in
conjunction with, or on behalf of any other business, concern or Person (which
includes any individual firm, partnership or unincorporated association or
company and any other incorporated body) and whether as principal, shareholder,
director, employee, agent, consultant, partner or otherwise for a period of
12 months immediately following the date of termination of the Executive's
employment:
 
 
13.1.1
 
seek to interfere with the continuance of supplies of goods or services to the
Company from any supplier who had been supplying goods or services to the
Company at any time during the 12 months immediately preceding the termination
of the Executive's employment if such interference causes or would cause that
supplier to cease supplying, or materially reduce the supply of goods or
services to the Company;
 
 
 
 
 
 
 

6

--------------------------------------------------------------------------------


 
 
13.1.2
 
solicit or entice or endeavour to solicit or entice away from the Company or
employ any person employed in a managerial, supervisory, sales or executive
capacity by, or who is a consultant to, the Company at the date of termination
or at any time during the 6 months preceding the date of termination (providing
such individual earns in excess of £25,000 from the Company) and that by such
employment, appointment or engagement and in particular her/her seniority and
expertise or knowledge of trade secrets or confidential information of the
Company or the Group or knowledge of or influence over the clients, customers or
suppliers of the Company or the Group is likely to be able to assist or benefit
a business in or proposing to be in competition with the Company or the Group.
13.2
 
Whilst the restrictions in this clause 13 (on which the Executive has had an
opportunity to take independent advice as the Executive hereby acknowledges) are
regarded by the parties as fair and reasonable, it is hereby declared that each
of the restrictions in this clause 13 is intended to be separate and severable.
If any restriction is held to be unreasonably wide but would be valid if part of
the wording were deleted, such restriction will apply with so much of the
wording deleted as may be necessary to make it valid.
13.3
 
For the purposes of clause 13 and 14 the Company has entered into this Agreement
as agent for and trustee of all Companies in the Group.
13.4
 
If the Executive applies for or is offered a new employment, appointment or
engagement, before entering into any related contract the Executive will bring
the terms of this clause 13 and clauses 3, 4, 14 to the attention of a third
party proposing directly or indirectly to employ, appoint or engage him.
14.
 
Confidentiality
14.1
 
The Executive acknowledges that in the ordinary course of his employment he will
be exposed to information about the business of the Company and the Group and
that of the Company's and the Group's suppliers and customers which amounts to a
trade secret, is confidential or is commercially sensitive and which may not be
readily available to others engaged in a similar business to that of the Company
or any of the Group Companies or to the general public and which if disclosed
will be liable to cause significant harm to the Company or such Group Companies.
The Executive has therefore agreed to accept the restrictions in this clause 14.
14.2
 
The Executive will not during the period of his employment with the Company
obtain or seek to obtain any financial advantage (direct or indirect) from the
disclosure of information acquired by him in the course of his employment with
the Company.
 
 
For the purposes of this clause and by way of illustration and not limitation
information will prima facie be secret and confidential if it relates to:
 
 
(i)
 
suppliers and their production and delivery capabilities;
 
 
(ii)
 
customers and details of their particular requirements;
 
 
(iii)
 
costings, profit margins, discounts, rebates and other financial information;
 
 
(iv)
 
marketing strategies and tactics;
 
 
(v)
 
current activities and current and future plans relating to all or any of
development, production or sales including the timing of all or any such
matters;
 
 
(vi)
 
the development of new products;
 
 
(vii)
 
production or design secrets;
 
 
(viii)
 
technical design or specifications of the Company's products; or
 
 
 
 
 
 
 

7

--------------------------------------------------------------------------------


 
 
(ix)
 
staffing, personnel and salaries.
14.3
 
The Executive will not either during his employment or after its termination
without limit in time for his own purposes or for any purposes other than those
of the Company or any Group Company (for any reason and in any manner) use or
divulge or communicate to any person, firm, company or organisation, except to
officials of any Group Company who are entitled to know, any secret or
confidential information or information constituting a trade secret acquired or
discovered by him in the course of his employment with the Company relating to
the private affairs or business of the Company or any Group Company or its/their
suppliers, customers, management or shareholders.
14.4
 
The restrictions contained in this clause do not apply to:
 
 
(i)
 
any disclosure authorised by the Board or required in the ordinary and proper
course of the Executive's employment or required by the order of a court of
competent jurisdiction or by an appropriate regulatory authority or as otherwise
required by law; or
 
 
(ii)
 
any information which the Executive can demonstrate was known to the Executive
prior to the commencement of the Executive's employment by the Company or by a
Group Company or is in the public domain otherwise than as a result of a breach
by him of this clause.
14.5
 
The provisions of this clause 14 are without prejudice to the duties and
obligations of the Executive to be implied into this Agreement at common law.
15.
 
Intellectual property rights
15.1
 
In this clause 15 "Intellectual Property" means any:
 
 
(i)
 
concept, discovery, invention, process, procedure, development or improvement in
process or procedure;
 
 
(ii)
 
data, design, formula, model, plans, drawings, documentation, database, computer
program or software (including related preparatory and design materials) whether
registrable or not and whether or not copyright or design rights subsist in it;
and
 
 
(iii)
 
idea, method, information or know-how
 
 
which is made, discovered, created or generated by the Executive whether alone
or with others and whether or not in the course of his employment which relates
to or affects the business of the Company or any Group Company or which is
capable of being used or adapted for use in connection with any such company.
15.2
 
Without prejudice to the provisions of the Patents Act 1977, the Copyright
Designs and Patents Act 1988 and any other applicable legislation:
 
 
15.2.1
 
the Executive must immediately disclose to the Company full details of any
Intellectual Property;
 
 
15.2.2
 
if the rights in the Intellectual Property belong to the Company or are capable
of doing so, the Executive will act as trustee for the Company in relation to
them;
 
 
15.2.3
 
if requested by the Board whether during his employment or after the Termination
Date the Executive will at the expense of the Company do everything necessary
(including executing documents) to:
 
 
 
 
(i)
 
protect all current and future rights in the Intellectual Property (by applying
for letters patent or other appropriate form of protection) in the United
Kingdom or any other part of the world;
 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------


 
 
 
 
(ii)
 
vest, transfer or assign such protection or right as the case may be to the
Company or its nominee with full title guarantee and the right to sue for past
infringement and recover damages; and
 
 
 
 
(iii)
 
to provide all reasonable assistance as the Company may require to obtain,
maintain or enforce rights to the Intellectual Property;
 
 
15.2.4
 
the Executive hereby irrevocably and unconditionally waives in favour of the
Company the moral rights conferred on him by the Copyright Designs and Patents
Act 1988 in respect of any Intellectual Property right in which the copyright is
vested in the Company under this clause or otherwise;
 
 
15.2.5
 
the Executive hereby irrevocably authorises the Company to appoint a person to
execute any documents and to do everything necessary to effect his obligations
under this clause on his behalf.
16.
 
Termination
16.1
 
The Company may terminate the Executive's employment immediately by summary
notice in writing without compensation (notwithstanding that the Company may
have allowed any time to elapse or on a former occasion may have waived its
rights under this clause) if he:
 
 
16.1.1
 
commits, repeats or continues following a written warning any material breach of
any part of this Agreement or his obligations under it;
 
 
16.1.2
 
in the performance of his duties under this Agreement commits any act of gross
misconduct or gross negligence;
 
 
16.1.3
 
engages in chronic substance abuse;
 
 
16.1.4
 
has committed/is charged with/is convicted of any criminal offence involving
dishonesty, moral turpitude or violence other than an offence which does not in
the reasonable opinion of the Board affect his position under this Agreement,
specifically a motoring offence;
 
 
16.1.5
 
becomes bankrupt or enters into or make any arrangement or composition with or
for the benefit of his creditors generally; or
 
 
16.1.6
 
becomes prohibited by law from being a director of a company or if the Executive
resigns from any board of directors of a Group Company without the consent or
concurrence of the Company.
16.2
 
Without prejudice to clause 4.1 after notice of termination has been given by
the Executive pursuant to clause 3.2 or if the Executive seeks to or indicates
an intention to resign as a director of any Group Company or terminate his
employment without notice, provided that the Executive continues to be paid and
enjoys his full contractual benefits until his employment terminates in
accordance with the terms of this Agreement, the Board may in its absolute
discretion without breaking the terms of this Agreement or giving rise to any
claim against the Company or any Group Company for all or part of the notice
period required under clause 3.2:-
 
 
(i)
 
exclude the Executive from the premises of the Company and/or any Group Company;
 
 
(ii)
 
require him to carry out specified duties (consistent with the Executive's
status, role and experience) for the Company or to carry out no duties;
 
 
(iii)
 
announce to employees, suppliers and customers and if appropriate to the
relevant stock exchanges on which the Company's shares are listed that he has
been given notice of termination or has resigned (as the case may be);
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------


 
 
(iv)
 
instruct the Executive not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company or any Group
Company until his employment hereunder has terminated.
 
 
For the avoidance of doubt, the Executive's duties and obligations under clauses
4, 12, 14 and 15 and those to be implied into this Agreement at common law
continue to apply during any period of exclusion pursuant to this clause.
16.3
 
On commencement of any period of exclusion pursuant to clause 16.2 the Executive
will upon request:
 
 
(i)
 
deliver up to the Company in accordance with clause 18 all property belonging to
the Company or any Group Company; and
 
 
(ii)
 
resign in accordance with clause 19 from all offices and appointments he holds
in the Company and any Group Company.
16.4
 
During any period of exclusion pursuant to clause 16.2 the Executive will not be
entitled to accrue any bonus under clause 7.4 or holiday other than his
entitlement under the Working Time Regulations 1998 referred to in clause 10.2.
Any untaken holiday entitlement accrued or likely to accrue up to the
Termination Date should be taken during the leave period. The Executive agrees
to notify the Company of any day or days during the exclusion period when he
will be unavailable due to holiday and will endeavour to agree convenient
holiday dates in advance with the Board.
16.5
 
Before and after termination of the Executive's employment, the Executive will
provide the Company and/or any Group Company with reasonable assistance
regarding matters of which he has knowledge and/or experience in any proceedings
or possible proceedings in which the Company and/or Group Company is or may be a
party, all related costs to be reimbursed by the Company.
17.
 
Deductions
17.1
 
The Executive hereby authorises the Company to deduct from his remuneration
(which for this purpose includes salary, pay in lieu of notice, commission,
bonus, holiday pay and sick pay) all debts owed by the Executive to the Company
or any Group Company, including but without limitation the balance outstanding
of any loans (and interest where appropriate) advanced by the Company to the
Executive.
18.
 
Delivery of documents and property
18.1
 
On termination of his employment for any reason (or earlier if requested) the
Executive will immediately deliver up to the Company all property (including but
not limited to documents and software, credit cards, mobile telephone, computer
equipment, facsimile machine, keys and security passes) belonging to it or any
Group Company in the Executive's possession or under his control. Documents and
software include (but are not limited to) correspondence, diaries, address
books, databases, files, reports, minutes, plans, records, documentation or any
other medium for storing information. The Executive's obligations under this
clause include the return of all copies, drafts, reproductions, notes, extracts
or summaries (however stored or made) of all documents and software.
19.
 
Resignation as director
 
 
 
 
 
 
 

10

--------------------------------------------------------------------------------


19.1
 
The Executive will on termination of his employment for any reason at the
request of the Board give notice resigning immediately without claim for
compensation (but without prejudice to any claim he may have for damages for
breach of this Agreement) all related costs to be reimbursed by the Company:
 
 
19.1.1
 
as a director of all Group Companies of which he is a director; and
 
 
19.1.2
 
all trusteeships held by him of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which the
Executive has had dealings as a consequence of his employment with the Company.
19.2
 
If notice pursuant to clause 19.1 is not received by the relevant company within
seven days of a request by the Company, the Company is irrevocably authorised to
appoint a person to execute any documents and to do everything necessary to
effect such resignation or resignations on the Executive's behalf.
19.3
 
Except with the prior written agreement of the Board, the Executive will not
during his employment under this Agreement resign his office as a director of
any Group Company and if he does so without the consent or concurrence of the
Company, the Company will be entitled to terminate his employment pursuant to
clause 16.1.6 or at the Company's absolute discretion, to treat such resignation
as notice of termination given by the Executive to the Company pursuant to
clause 3.2 and to suspend the Executive pursuant to clause 16.2.
20.
 
Rights following termination
20.1
 
The termination of the Executive's employment under this Agreement will not
affect any of the provisions of this Agreement which expressly operate or
lawfully have effect after termination and will not prejudice any right of
action already accrued to either party in respect of any breach of any terms of
this Agreement by the other party.
21.
 
Disciplinary and grievance procedures
21.1
 
The Company does not have a formal disciplinary procedure that is applicable to
the Executive. However, the Company may, for a reasonable period only and in
order to investigate an alleged breach of clause 16.1, suspend the Executive
from his duties. Any such suspension would be with full pay and benefits.
21.2
 
If the Executive has a grievance in relation to his employment or is
dissatisfied with a disciplinary decision against him he may apply in writing to
the Chairman of the Board whose decision will be final.
22.
 
Third party rights
22.1
 
Apart from the provisions of this Agreement which are expressly or impliedly
entered into by the Company for itself and as agent of and trustee for any Group
Company the parties do not intend that this Agreement should confer any right or
benefit on any third party.
23.
 
Notices
 
 
Notices under this Agreement by the Executive to the Company should be addressed
to the Chairman of the Board, copied to the General Counsel and left at its
registered office or is sent by first class post or by facsimile transmission or
other form of electronic delivery to its registered office and notices given by
the Company to the Executive should be served personally or sent by first class
post or sent by facsimile transmission or other form of electronic delivery to
his usual or last known place of residence in England. In case of service by
post, the day of service will be 48 hours after posting and in the case of
facsimile transmission or other electronic delivery the day of service will be
the day of transmission by the sender.
 
 
 
 
 
 
 

11

--------------------------------------------------------------------------------


24.
 
Miscellaneous
24.1
 
This Agreement shall be governed by and interpreted in accordance with the law
of England and Wales.
24.2
 
The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.
24.3
 
Any delay by the Company in exercising any of its rights under this Agreement
will not constitute a waiver of such rights.
24.4
 
There are no collective agreements that directly affect the Executive's terms
and conditions of employment.
24.5
 
The Executive's employment is subject to the Company handbook that is
incorporated into this Agreement. However, if there is any conflict between the
Company Handbook, and the terms of this Agreement, the terms of this Agreement
will prevail.

12

--------------------------------------------------------------------------------

        THIS AGREEMENT has been signed on behalf of the Company by its duly
authorized representative and executed and delivered as a deed by the Executive
on the date set out at the beginning.

SIGNED by Rhett Williams
for and on behalf of THE COMPANY   )
)   /s/  RHETT WILLIAMS      

--------------------------------------------------------------------------------

Rhett Williams
Chief Executive Officer
EXECUTED AND DELIVERED as a
Deed by THE EXECUTIVE in the
presence of
 
)
)
)
 
/s/  FRASER PARK      

--------------------------------------------------------------------------------

Fraser Park


Witness:
 
 
Signature:
 
/s/  DEBBIE COEY      

--------------------------------------------------------------------------------


Name:
 
Debbie Coey
Address:
 
25 Kings Road, Reading, Berkshire RG1 3AR

13

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.30



EMPLOYEMENT AGREEMENT DATED JANUARY 7, 2003 BETWEEN VIA NET.WORKS, INC. AND
FRASER PARK
